DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-3 and 5-13 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teramoto US 2016/0276997.
As per claims 1 and 5-7, Teramoto discloses in Figs. 1-3 a noise filter (e.g. filter component 1) comprising:
as per claim 1, a first introduction wire (Annotated Fig. 1 below, wire annotated as A) having one end that serves as a first introduction end (Annotated Fig. 1 below, left end of the wire annotated as A); a second introduction wire (Annotated Fig. 1 below, wire annotated as B) having one end that serves as a second introduction end (Annotated Fig. 1 below, right end of the wire annotated as B); a third introduction wire (Annotated Fig. 1 below, wire annotated as E) having one end that serves as a third introduction end (Annotated Fig. 1 below, left end of the wire annotated as E); a fourth introduction wire (Annotated Fig. 1 below, wire annotated as D) having one end that serves as a fourth introductive end (Annotated Fig. 1 below, right end of the wire annotated as D); a first connection wire (e.g. two inductors Ls within shunt circuit 8a) connecting another end of the first introduction wire and another end of the fourth introduction wire to each other (Annotated Fig. 1 below; The two inductors Ls which are construed to be “a first connection wire” electrically connect a right end (i.e. “another end”) of the wire annotated as A and a right end (i.e. “another end”) of the wire annotated as D.); a second connection wire (e.g. two inductors Ls within shunt circuit 8c) connecting another end of the second introduction wire and another end of the third introduction wire to each other (Annotated Fig. 1 below; The two inductors Ls which are construed to be “a second connection wire” electrically connect a left end (i.e. “another end”) of the wire annotated as B and a left end (i.e. “another end”) of the wire annotated as E.); a first capacitor (Annotated Fig. 1 below, capacitor Cs annotated as F) connected between the first introduction wire and the second introduction wire (Annotated Fig. 1 below; A top terminal of the capacitor Cs annotated as F is electrically connected between the wires annotated as A and B.); and a second capacitor (Annotated Fig. 1 below, capacitor Cs annotated as G) connected between the third introduction wire and the fourth introduction wire (Annotated Fig. 1 below; A bottom terminal of the capacitor Cs annotated as G is electrically connected between the wires annotated as D and E.), wherein each of the first connection wire and the second connection wire includes a linear main portion (Figs. 1-3; Each of the “first and second connection wires” include a corresponding via conductor 103 that is connected to a respective terminal 2a or 3a via a corresponding inductor electrode 101 of shunt circuit 8a or 8c.), the main portion of the first connection wire and the main portion of the second connection wire are parallel to each other (Each of the via conductors 103 is disposed in vertical direction, thus are parallel to one another in the vertical direction.), and a direction that connects terminals of the first capacitor to each other is the same as a direction of the main portion (The capacitor annotated as F in the annotated figure below corresponds to capacitor electrodes 102, where each electrode 102 is a corresponding terminal of the capacitor. The electrodes are disposed on top of one another in the vertical direction, thus are necessarily electrically connected in the same direction as the via conductors.);
as per claim 5, wherein a width of the second connection wire is equal to or larger than a width of the first connection wire (A “width” of each of the via conductors 103 in the vertical direction are equal to one another.);
wherein each of the first capacitor and the second capacitor is composed of two capacitors connected in series (Annotated Fig. 1 below; The “first and second capacitors” is comprised of two capacitors Cs annotated as F and G which are connected in series with one another.), and a middle point between the two capacitors is connected to an earth (A middle node between the two capacitors is connected to GND or an “earth”.); and
as per claim 7, an electromagnetic shield (e.g. ground electrodes 104; It is inherent that the electrodes 104 function as “an electromagnetic shield” to conductors there-between by virtue of the electrodes being ground electrodes that are disposed at two ends of the filter to enclose elements therein, as well-known in the art.) enclosing the first capacitor, the second capacitor, the first connection wire, and the second connection wire (When viewing the filter component 1 in the vertical direction, the ground electrodes 104 sandwich or “enclose” the capacitor electrodes 102 and the via conductors 103 from a top and a bottom side.).

    PNG
    media_image1.png
    425
    524
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 2-3 and 8-13 are allowed.
As per claims 2 and 3, Teramoto discloses a noise filter comprising all of the limitations recited therein EXCEPT the second connection wire being disposed on the second layer which is different from the first layer in which the first-fourth introduction wires, the first-second capacitors, and the first connection wire are disposed 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAKESH B PATEL/Primary Examiner, Art Unit 2843